Citation Nr: 0610184	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-20 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lumbar and cervical 
spine disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956. 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final decision that denied a claim for 
service connection for a lumbar and cervical spine disability 
in September 1965.  The veteran subsequently submitted 
additional evidence.  The RO then reopened the claim and 
denied it on the merits.  The veteran requested a hearing 
before the Board but withdrew his request in February 2006. 


FINDINGS OF FACT

1.  The records of a VA examination in February 2004 and a 
letter from the veteran's VA primary care physician in August 
2004 were new and material evidence. 

2.  The veteran's lumbar and cervical spine disability was 
manifested years after active service and was not incurred in 
or aggravated in service.  


CONCLUSIONS OF LAW

1.  The criteria for new and material evidence to reopen a 
finally adjudicated claim were met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2005).  

2.  A lumbar and cervical back disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R.
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and February 
2006; a rating decision in May 2003; a statement of the case 
in June 2004; and a supplemental statement of the case 
in March 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant.

VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained a medical examination.  VA has satisfied the 
notice and duty to assist provisions of the law.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  New 
evidence is evidence not previously submitted to agency 
decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board concludes that the veteran did submit evidence not 
previously considered by agency decision makers and that the 
evidence relates to unestablished facts and raises a 
reasonable possibility of substantiating the claim.  A report 
of examination and assessment in February 2004 and a primary 
care physician statement of August 2004 provided a current 
status of the veteran's spinal disease and opinions on the 
relationship of the disease to the events of the veteran's 
service.  Therefore, the Board finds that it is proper to 
reopen this claim and examiner the merits of the claim for 
service connection for a lumbar and cervical spine 
disability.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 ; 38 C.F.R.
§ 3.303.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he received 
treatment for a mild right thoracic back strain in October 
1955.  There was no notation of the cause of the strain.  The 
veteran was advised to apply heat to the area for five days, 
and he received no follow-up treatment.  In December 1955, 
the veteran was treated for swelling and tenderness of his 
left ankle after he stepped in a hole while returning from 
the gym.  He was advised to apply heat and use an elastic 
bandage.  He received no follow-up treatment.  The veteran 
stated that he injured his back during military police duty 
in approximately January 1956.  He stated that he had been 
given an orthopedic back board to stabilize his back.  
However, the service medical records showed no evidence of 
this injury or any treatment.  There were no entries 
regarding back or ankle injuries or related chronic 
conditions in his separation physical examination in February 
1956. 

The veteran has stated that he received treatment for his 
back in 1956 from a VA medical facility in St. Paul, 
Minnesota.  However, the RO has determined that records from 
this period have been destroyed.  In addition, the veteran 
did not refer to this treatment in his original claim in 
September 1965. 

The records show the veteran sought treatment for back pain 
in August 1964.  He reported having experienced back 
discomfort after heavy exercise in the previous 
three to four years.  Mild symptoms reappeared after moving 
furniture and grew worse three days later after lifting two 
children.  He sought treatment the next day in acute 
distress.  The veteran declined to undergo a recommended 
myelogram, but X-rays showed no fractures, dislocations, or 
subluxation.  His private physician diagnosed cervical disc 
disease.  Although the veteran made the physician aware of 
his in-service incidents, the physician made no comment on 
the relationship, if any, of these incidents to his 
condition.  He also did not comment on any history of 
treatment from 1956 to 1964.

In July 1965, a VA examiner reviewed the veteran's reports of 
his in-service injury and 1964 incidents and hospitalization.  
He determined that recent X-rays were normal with no 
tenderness or limitation of motion of the back.  He diagnosed 
low back syndrome, a residual of a "whiplash injury."  The 
examiner was not clear as to what event caused the injury. 

A VA examination was conducted in February 2004 to assess the 
veteran's back condition.  The examiner referred to recent X-
rays and diagnosed degenerative disc disease of the lumbar 
spine with minimal spondylolisthesis L4 on L5 and mild 
degenerative disc disease of the thoracic spine.  The 
examiner reviewed the claims file including the service 
medical records.  She concluded that the veteran's disease 
was not likely related to the in-service ankle accident or 
the incident of back strain and was likely related to the 
1964 incidents.  On the other hand, the record also contains 
an August 2004 letter from the veteran's primary care VA 
physician.  He stated that he had seen the veteran on two 
occasions.  Although he discussed the veteran's in-service 
accident history, he made no reference to a personal review 
of the service medical records.  He concluded that it was as 
likely as not that the veteran's chronic back symptoms were 
related to the injury he sustained in service.  The physician 
did not discuss whether he was referring to the ankle 
accident or incident of back strain.  He also stated that the 
veteran sought treatment for his back within months of the 
injury and has been following-up with private providers since 
then.  The record, however, shows private treatment on only 
one occasion in 1964. 

The Board concludes that the veteran's current degenerative 
disc disease was not related to injuries incurred in service 
and did not manifest until many years after service.  The 
service medical records show that the veteran's low back 
strain and swollen ankle in 1955 were treated with only heat 
and elastic bandages.  There were no X-rays or follow up 
treatment, no limitation of duty, and no notation of any 
residual back condition in the discharge physical 
examination.  The earliest documented post-service complaint 
of back pain was in 1964, at which time the veteran stated 
that the symptoms had been present for 3 to 4 years.  The 
incidents of pain on exertion from lifting furniture and 
children in 1964 preceded acute distress and hospitalization.  
The veteran's private physician referred to the veteran's in-
service injuries but made no statement regarding the 
relationship, if any, of those events to the veteran's 
degenerative disc disease.

Finally, the VA examiner in February 2004 stated that it was 
likely that the veteran's spinal disease was related to 
events in 1964 and was not likely related to events in 
service.  She provided the opinion after a physical 
examination and review of X-rays and the veteran's service 
medical records.  Although the Board considered the contrary 
opinion of the veteran's primary care physician, the Board 
finds that opinion less probative on the issue at hand.  That 
examiner did not note that he reviewed the veteran's service 
medical records.  He did not comment on the medical nature of 
the veteran's in-service injury and treatment or compare it 
to injuries and treatment in 1964.  Furthermore, the opinion 
indicates that the examiner relied on the subjective history 
provided by the veteran in making his opinion.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current degenerative disc disease was first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a lumbar and cervical spine disability 
is denied. 



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


